Exhibit 10.1

EMPLOYEE MATTERS AGREEMENT

BY AND BETWEEN

CARDINAL HEALTH, INC.

AND

CAREFUSION CORPORATION

DATED AS OF

AUGUST 31, 2009

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT (the “Agreement”), dated as of August 31, 2009
is by and between Cardinal Health, Inc., an Ohio corporation (“Cardinal
Health”), and CareFusion Corporation, a Delaware corporation (“CareFusion”, and
together with Cardinal Health, each a “Party” and collectively, the “Parties”).

WHEREAS, the board of directors of Cardinal Health has determined that it is in
the best interests of Cardinal Health and its shareholders to create a new
publicly traded company which shall operate the CareFusion Business (as such
term is defined herein);

WHEREAS, in furtherance of the foregoing, Cardinal Health and CareFusion have
entered into a Separation Agreement, dated as of July 22, 2009 (the “Separation
Agreement”), and have entered or will enter into other Transaction Documents
that will govern certain matters relating to the Distribution and the
relationship of Cardinal Health, CareFusion and their respective Affiliates
prior to and following the Distribution Date; and

WHEREAS, pursuant to the Separation Agreement, Cardinal Health and CareFusion
have agreed to enter into this Agreement for the purpose of allocating assets,
liabilities and responsibilities with respect to certain human resources,
employee compensation and benefits matters between them to the extent not
provided in, or varying from, the Separation Agreement.

NOW, THEREFORE, in consideration of the premises and of the respective
agreements and covenants contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound hereby, agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.1 Definitions. The following terms shall have the following meanings:

1.1.1 “Adjusted Cardinal Health Option” has the meaning ascribed thereto in
Section 6.1(b) of this Agreement.

1.1.2 “Adjusted Cardinal Health Option Price” has the meaning ascribed thereto
in Section 6.1(b) of this Agreement.

1.1.3 “Adjusted CareFusion Option Price” has the meaning ascribed thereto in
Section 6.1(c) of this Agreement.

1.1.4 “Affiliate” (including, with a correlative meaning, “affiliated”) means,
when used with respect to a specified Person, a Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such specified Person. For the purpose of this
definition, “control” (including with correlative meanings, “controlled by” and
“under common control with”), when used with respect to any specified Person
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other interests, by contract,
agreement, obligation, indenture, instrument, lease, promise, arrangement,
release, warranty, commitment, undertaking or otherwise. It is expressly agreed
that, from and after the Effective Time and for purposes of this Agreement and
the other Transaction Documents, no member of the CareFusion Group shall be
deemed to be an Affiliate of any member of the Cardinal Health Group, and no
member of the Cardinal Health Group shall be deemed to be an Affiliate of any
member of the CareFusion Group.

1.1.5 “Agreement” has the meaning ascribed thereto in the preamble to this
Agreement.

1.1.6 “Assets” shall have the meaning ascribed thereto in the Separation
Agreement.

1.1.7 “Benefit Plan” means, with respect to an entity, each plan, program,
arrangement, agreement or commitment that is an employment, consulting,
non-competition or deferred compensation agreement, or an executive
compensation, incentive bonus or other bonus, employee pension, profit-sharing,
savings, retirement, supplemental retirement, stock option, stock purchase,
stock appreciation rights, restricted stock, other equity-based compensation,
severance pay, salary continuation, life, health, hospitalization, sick leave,
vacation pay, paid time-off, disability or accident insurance plan,
corporate-owned or key-man life insurance or other employee benefit plan,
program, arrangement, agreement or commitment, including any “employee benefit
plan” (as defined in Section 3(3) of ERISA), sponsored or maintained by such
entity (or to which such entity contributes or is required to contribute).

 

2



--------------------------------------------------------------------------------

1.1.8 “Cardinal Health 401(k) Plan” means the Cardinal Health 401(k) Savings
Plan.

1.1.9 “Cardinal Health Annual Bonus Plan” has the meaning ascribed thereto in
Section 7.1(a) of this Agreement.

1.1.10 “Cardinal Health Arrangement” has the meaning ascribed thereto in
Section 5.8 of this Agreement.

1.1.11 “Cardinal Health Benefit Plan” means any Benefit Plan sponsored,
maintained or contributed to by Cardinal Health or any of its Affiliates.

1.1.12 “Cardinal Health Business” means (i) (A) the businesses and operations
conducted prior to the Effective Time by any member of the Cardinal Health Group
that are not included in the CareFusion Business and (B) the businesses set
forth on Schedule 1.1(a) of the Separation Agreement and (ii) the Cardinal
Health Former Businesses.

1.1.13 “Cardinal Health Canadian Capital Accumulation Plans” shall have the
meaning ascribed thereto in Section 4.2(b) of this Agreement.

1.1.14 “Cardinal Health Committee” means the Human Resources and Compensation
Committee of the Board of Directors of Cardinal Health.

1.1.15 “Cardinal Health Common Share” shall mean a common share, without par
value, of Cardinal Health.

1.1.16 “Cardinal Health DC Plan” has the meaning ascribed thereto in
Section 7.2(a) of this Agreement.

1.1.17 “Cardinal Health Director” means a current or former member of the Board
of Directors of Cardinal Health, excluding any CareFusion Director.

1.1.18 “Cardinal Health Equity Plans” means, collectively, (i) the Cardinal
Health 2005 Long-Term Incentive Plan (including the underlying Long-Term
Incentive Cash Program for Fiscal Years 2008-2010 and Long-Term Incentive Cash
Program for Fiscal Years 2009-2011), (ii) the Cardinal Health Equity Incentive
Plan, (iii) the Cardinal Health Broadly-based Equity Incentive Plan, (iv) the
Cardinal Health Outside Directors Equity Incentive Plan, (v) the Cardinal Health
2007 Nonemployee Directors Equity Plan, (vi) Alaris Medical Systems, Inc. 1996
Stock Option Plan, (vii) Alaris Medical Systems, Inc. 2004 Stock Incentive Plan,
(viii) Allegiance Corporation 1996 Incentive Compensation Program, (ix) Bindley
Western Industries, Inc. 2000 Stock Option and Incentive Plan, (x) Bindley
Western Industries, Inc. 1993 Stock Option and Incentive Plan, (xi) Bindley
Western Industries, Inc. 1998 Stock Option and Incentive Plan, (xii) Central
Pharmacy Services, Inc. 1993 Stock Option Plan, (xiii) Syncor International
Corporation 2000 Master Stock Incentive Plan, (xiv) Syncor International
Corporation New Employee Stock Option Plan, (xv) Syncor International
Corporation 1990 Master Stock Incentive Plan, (xvi) Syncor International
Corporation Universal Performance Equity Participation

 

3



--------------------------------------------------------------------------------

Plan, (xvii) VIASYS Healthcare, Inc. Equity Incentive Plan, and any other stock
option or stock incentive compensation plan or arrangement for Employees of
Cardinal Health or any of its Affiliates, in all cases, as amended.

1.1.19 “Cardinal Health Former Businesses” means the Former Businesses set forth
on Schedule 1.1(b) of the Separation Agreement and any Former Business (other
than the CareFusion Business or the CareFusion Former Businesses) that, at the
time of sale, conveyance, assignment, transfer, disposition, divestiture (in
whole or in part) or discontinuation, abandonment, completion or termination of
the operations, activities or production thereof, was primarily managed by or
associated with the Cardinal Health Business as then conducted.

1.1.20 “Cardinal Health Group” means Cardinal Health and each Person (other than
any member of the CareFusion Group) that is an Affiliate of Cardinal Health
immediately after the Effective Time.

1.1.21 “Cardinal Health Group Benefit Plan” has the meaning ascribed thereto in
Section 5.1(a) of this Agreement.

1.1.22 “Cardinal Health Group Employee” means any Employee of Cardinal Health or
any of its Affiliates who, as of July 1, 2009, is an Employee of the Cardinal
Health Business or is employed by a member of the Cardinal Health Group,
including any such Employee who is on an approved leave at such time other than
long-term disability leave, except as otherwise required by applicable local
Laws; provided, however, that any such Employee who transfers from employment in
the Cardinal Health Business or with a member of the Cardinal Health Group to
the CareFusion Business or a member of the CareFusion Group during the period
beginning on July 1, 2009 and ending at the Effective Time shall be a CareFusion
Group Employee from and after such transfer (and not a Cardinal Health Group
Employee from and after such transfer). For the avoidance of doubt, Employees of
the CareFusion Business located in the U.S. who are on long-term disability
leave as of July 1, 2009 shall not be Cardinal Health Group Employees.

1.1.23 “Cardinal Health LTIP” shall mean the Cardinal Health 2005 Long-Term
Incentive Plan, as amended and restated as of November 5, 2008 (including the
underlying Long-Term Incentive Cash Program for Fiscal Years 2008-2010 and
Long-Term Incentive Cash Program for Fiscal Years 2009-2011).

1.1.24 “Cardinal Health Option” means an option to purchase Cardinal Health
Common Shares granted pursuant to one of the Cardinal Health Equity Plans.

1.1.25 “Cardinal Health Participant” means any Employee of Cardinal Health or
one of its Affiliates who is an Employee of the Cardinal Health Business or a
Former Employee and who is, at any time prior to, on, or after the Effective
Time, a participant in the applicable Cardinal Health Benefit Plan or is a
beneficiary, dependent or alternate payee of such a participant.

1.1.26 “Cardinal Health Restricted Share” means a Cardinal Health Common Share
granted by Cardinal Health or one of its Affiliates pursuant to one of the
Cardinal Health Equity Plans that is subject to a vesting requirement that has
not been satisfied at the Effective Time.

 

4



--------------------------------------------------------------------------------

1.1.27 “Cardinal Health Restricted Share Unit” means a unit granted by Cardinal
Health or one of its Affiliates pursuant to one of the Cardinal Health Equity
Plans representing a general unsecured promise by Cardinal Health or one of its
Affiliates to deliver a Cardinal Health Common Share and/or dividend
equivalents, if applicable, after the Effective Time.

1.1.28 “Cardinal Health Severance Benefits Program” has the meaning ascribed
thereto in Section 7.3(a)(i) of this Agreement.

1.1.29 “CareFusion” has the meaning ascribed thereto in the preamble to this
Agreement.

1.1.30 “CareFusion 401(k) Plan” has the meaning ascribed thereto in
Section 4.1(a) of this Agreement.

1.1.31 “CareFusion Annual Bonus Plan” has the meaning ascribed thereto in
Section 7.1(a) of this Agreement.

1.1.32 “CareFusion Arrangement” has the meaning ascribed thereto in Section 5.8
of this Agreement.

1.1.33 “CareFusion Benefit Plan” means any Benefit Plan sponsored, maintained or
contributed to by a member of the CareFusion Group after the Effective Time, but
excluding the Cardinal Health Group Benefit Plan.

1.1.34 “CareFusion Business” means (i) the businesses and operations conducted
prior to the Effective Time by any member of the CareFusion Group, but excluding
those businesses set forth on Schedule 1.1(a) of the Separation Agreement,
(ii) any other businesses or operations conducted primarily through the use of
the CareFusion Assets, (iii) the businesses and operations set forth on Schedule
1.1(c) of the Separation Agreement and (iv) the CareFusion Former Businesses.

1.1.35 “CareFusion Canadian Capital Accumulation Plans” shall have the meaning
ascribed thereto in Section 4.2(b) of this Agreement.

1.1.36 “CareFusion Canadian Participants” has the meaning ascribed thereto in
Section 4.2(b) of this Agreement.

1.1.37 “CareFusion Common Stock” shall mean a share of common stock, par value
$0.01 per share, of CareFusion.

1.1.38 “CareFusion DC Plan” has the meaning ascribed thereto in Section 7.2(a)
of this Agreement.

 

5



--------------------------------------------------------------------------------

1.1.39 “CareFusion Director” means a member of the Board of Directors of
CareFusion as of the Effective Time, who is no longer a member of the Board of
Directors of Cardinal Health as of the Effective Time.

1.1.40 “CareFusion Equity Plan” has the meaning ascribed thereto in
Section 6.5(a) of this Agreement.

1.1.41 “CareFusion Former Businesses” means the Former Businesses set forth on
Schedule 1.1(g) of the Separation Agreement and any Former Business that, at the
time of sale, conveyance, assignment, transfer, disposition, divestiture (in
whole or in part) or discontinuation, abandonment, completion or termination of
the operations, activities or production thereof, was primarily managed by or
associated with the CareFusion Business (including the businesses and operations
set forth on Schedule 1.1(c) of the Separation Agreement) as then conducted.

1.1.42 “CareFusion Group” means CareFusion, each Subsidiary of CareFusion
immediately after the Effective Time and each other Person that is controlled
directly or indirectly by CareFusion immediately after the Effective Time.

1.1.43 “CareFusion Group Employee” means any Employee of Cardinal Health or any
of its Affiliates who, as of July 1, 2009, is an Employee of the CareFusion
Business or is employed by a member of the CareFusion Group, including any such
Employee who is on an approved leave at such time other than long-term
disability leave, except as otherwise required by applicable local Laws;
provided, however, that any such Employee who transfers from employment in the
CareFusion Business or with a member of the CareFusion Group to the Cardinal
Health Business or a member of the Cardinal Health Group during the period
beginning on July 1, 2009 and ending at the Effective Time shall be a Cardinal
Health Group Employee from and after such transfer (and not a CareFusion Group
Employee from and after such transfer). For the avoidance of doubt, Employees of
the CareFusion Business located in the U.S. who are on long-term disability
leave as of July 1, 2009 shall not be CareFusion Group Employees.

1.1.44 “CareFusion Option” has the meaning ascribed thereto in Section 6.1(a) of
this Agreement.

1.1.45 “CareFusion Option Price” has the meaning ascribed thereto in
Section 6.1(a) of this Agreement.

1.1.46 “CareFusion Participant” means any Employee of the CareFusion Business or
of a member of the CareFusion Group who was, prior to the Effective Time, a
participant in the applicable Cardinal Health Benefit Plan or is, after the
Effective Time, a participant in a CareFusion Benefit Plan, or is a beneficiary,
dependent or alternate payee of such a participant.

1.1.47 “CareFusion Ratio” has the meaning ascribed thereto in Section 6.1(a) of
this Agreement.

 

6



--------------------------------------------------------------------------------

1.1.48 “CareFusion Restricted Share” means a share of CareFusion Common Stock
granted by CareFusion that is subject to a vesting requirement, which share is
issued pursuant to one of the CareFusion Equity Plans as an adjustment to or
replacement for an award of Cardinal Health Restricted Shares in connection with
the Distribution.

1.1.49 “CareFusion Restricted Share Unit” shall mean a unit granted by
CareFusion representing a general unsecured promise by CareFusion to deliver a
share of CareFusion Common Stock or dividend equivalents, if applicable, that is
subject to a vesting requirement, which unit is issued pursuant to one of the
CareFusion Equity Plans as an adjustment to or replacement for an award of
Cardinal Health Restricted Share Units in connection with the Distribution.

1.1.50 “CareFusion SAR” has the meaning ascribed thereto in Section 6.1(a) of
this Agreement.

1.1.51 “CareFusion Stock Fund” means an investment alternative under an
individual account retirement plan maintained by a member of either the Cardinal
Health Group or the CareFusion Group that holds, or is deemed to hold,
CareFusion Common Stock.

1.1.52 “CareFusion Stock Price” means the price per share at which CareFusion
Common Stock first trades on the NYSE immediately following the Effective Time.

1.1.53 “CHAPP” means the Cardinal Health Acquired Pensions Plan.

1.1.54 “CHAPP Transfer Date” has the meaning ascribed thereto in Section 3.1(a)
of this Agreement.

1.1.55 “COBRA” means the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code Section 4980B and Sections 601 through
608 of ERISA, and any similar state group health plan continuation Law, together
with all regulations and proposed regulations promulgated thereunder, including
any amendments or other modifications of such Laws and regulations that may be
made from time to time.

1.1.56 “Code” means the U.S. Internal Revenue Code of 1986, as amended.

1.1.57 “Competitive Business” has the meaning ascribed thereto in Section 7.3(b)
of this Agreement.

1.1.58 “Distribution” shall mean the distribution to the holders of the issued
and outstanding Cardinal Health Common Shares as of the close of business on the
Record Date, by means of a pro rata distribution, of the issued and outstanding
shares of CareFusion Common Stock, on the basis of one-half ( 1/2) share of
CareFusion Common Stock for every one (1) Cardinal Health Common Share.

 

7



--------------------------------------------------------------------------------

1.1.59 “Distribution Date” means August 31, 2009, or such other time as
determined by Cardinal Health in accordance with Section 3.3 of the Separation
Agreement.

1.1.60 “DOL” means the U.S. Department of Labor.

1.1.61 “Effective Time” means the time at which the Distribution occurs on the
Distribution Date, which shall be deemed to be 11:59 p.m., New York City Time,
on the Distribution Date.

1.1.62 “Employee” means any individual who is a full or part-time common law
employee of the applicable entity.

1.1.63 “Employer” has the meaning ascribed thereto in Section 7.3(b) of this
Agreement.

1.1.64 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.1.65 “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended, and the rules and regulations of the SEC thereunder, all as the same
shall be in effect at the time that reference is made.

1.1.66 “Force Majeure” has the meaning ascribed thereto in the Separation
Agreement.

1.1.67 “Foreign Cardinal Health Benefit Participants” has the meaning ascribed
thereto in Section 4.2(a) of this Agreement.

1.1.68 “Foreign Cardinal Health Benefit Plan” means a Cardinal Health Benefit
Plan which is maintained or contributed to by a member of the Cardinal Health
Group located outside of the U.S., and not by any member of the Cardinal Health
Group located in the U.S.

1.1.69 “Foreign Cardinal Health Group Employee” means a Cardinal Health Group
Employee who, as of July 1, 2009, is an Employee of the Cardinal Health Business
located outside of the U.S. or is employed by a member of the Cardinal Health
Group located outside of the U.S., including any such Employee who is on
approved leave of absence at such time (including without limitation, long-term
disability leave).

1.1.70 “Foreign Cardinal Health Welfare Participant” has the meaning ascribed
thereto in Section 5.3(a) of this Agreement.

1.1.71 “Foreign Cardinal Health Welfare Plan” means a Foreign Cardinal Health
Benefit Plan that is a Welfare Plan.

1.1.72 “Foreign CareFusion Benefit Participants” has the meaning ascribed
thereto in Section 4.2(a) of this Agreement.

 

8



--------------------------------------------------------------------------------

1.1.73 “Foreign CareFusion Benefit Plan” means a Benefit Plan which is
maintained or contributed to by a member of the CareFusion Group located outside
of the U.S., and not by any member of the CareFusion Group located in the U.S.

1.1.74 “Foreign CareFusion Group Employee” means a CareFusion Group Employee
who, as of July 1, 2009, is an Employee of the CareFusion Business located
outside of the U.S. or is employed by a member of the CareFusion Group located
outside of the U.S., including any such Employee who is on approved leave of
absence at such time (including without limitation, long-term disability leave).

1.1.75 “Foreign CareFusion Welfare Participant” has the meaning ascribed thereto
in Section 5.3(a) of this Agreement.

1.1.76 “Foreign CareFusion Welfare Plan” means a Foreign CareFusion Benefit Plan
that is a Welfare Plan.

1.1.77 “Former Business” means any corporation, partnership, entity, division,
business unit or business, including any business within the meaning of Rule
11-01(d) of Regulation S-X (in each case, including any assets and liabilities
comprising the same) that has been sold, conveyed, assigned, transferred or
otherwise disposed of or divested (in whole or in part) to a Person that is not
a member of the Cardinal Health Group or the CareFusion Group or the operations,
activities or production of which has been discontinued, abandoned, completed or
otherwise terminated (in whole or in part), in each case, prior to the Effective
Time.

1.1.78 “Former Employee” means any former Employee of Cardinal Health or an
Affiliate, as of immediately prior to the Effective Time, whether having last
been employed in the Cardinal Health Business or the CareFusion Business,
including retired, deferred vested, non-vested and other inactive terminated
Employees. For clarification purposes, former Employees who are on long-term
disability leave as of the Effective Time and who were either employed in the
Cardinal Health Business or the CareFusion Business located in the U.S. prior to
being on long-term disability leave, shall be considered Former Employees for
purposes of this Agreement.

1.1.79 “FY 2008-2010 Cash Program” has the meaning ascribed thereto in
Section 6.4(a) of this Agreement.

1.1.80 “FY 2009-2011 Cash Program” has the meaning ascribed thereto in
Section 6.4(b) of this Agreement.

1.1.81 “Governmental Authority” means any nation or government, any state,
municipality or other political subdivision thereof, and any entity, body,
agency, commission, department, board, bureau, court, tribunal or other
instrumentality, whether federal, state, local, domestic, foreign or
multinational, exercising executive, legislative, judicial, regulatory,
administrative or other similar functions of, or pertaining to, government and
any executive official thereof.

 

9



--------------------------------------------------------------------------------

1.1.82 “HIPAA” means the Health Insurance Portability and Accountability Act of
1996, as amended.

1.1.83 “Information” has the meaning ascribed thereto in the Separation
Agreement.

1.1.84 “Law” means any national, supranational, federal, state, provincial,
local or similar law (including common law), statute, code, order, ordinance,
rule, regulation, treaty (including any income tax treaty), license, permit,
authorization, approval, consent, decree, injunction, binding judicial or
administrative interpretation or other requirement, in each case, enacted,
promulgated, issued or entered by a Governmental Authority.

1.1.85 “Liabilities” shall have the meaning ascribed thereto in the Separation
Agreement.

1.1.86 “Parties” has the meaning ascribed thereto in the preamble to this
Agreement.

1.1.87 “PBGC” means the Pension Benefit Guaranty Corporation.

1.1.88 “Person” means any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
limited liability company, Governmental Authority or other entity.

1.1.89 “Post-Distribution Cardinal Health Option” has the meaning ascribed
thereto in Section 6.1(a) of this Agreement.

1.1.90 “Post-Distribution Cardinal Health Option Price” has the meaning ascribed
thereto in Section 6.1(a) of this Agreement.

1.1.91 “Post-Distribution Cardinal Health SAR” has the meaning ascribed thereto
in Section 6.1(a) of this Agreement.

1.1.92 “Post-Distribution Cardinal Health Share Price” means the price per share
at which Cardinal Health Common Shares first trade on the NYSE immediately
following the Effective Time.

1.1.93 “Pre-Distribution Cardinal Health Option Price” means the exercise price
of a Cardinal Health Option prior to the Effective Time, as set forth in the
applicable option agreement.

1.1.94 “Pre-Distribution Cardinal Health Share Price” means the price per share
at which Cardinal Health Common Shares trading “regular way” last trade on the
NYSE immediately prior to the Effective Time.

1.1.95 “Record Date” means August 25, 2009.

 

10



--------------------------------------------------------------------------------

1.1.96 “Released Parties” has the meaning ascribed thereto in Section 7.3(b) of
this Agreement.

1.1.97 “SEC” means the Securities and Exchange Commission.

1.1.98 “Separated Employee” has the meaning ascribed thereto in Section 7.3(b)
of this Agreement.

1.1.99 “Separation Agreement” has the meaning ascribed thereto in the recitals
to this Agreement.

1.1.100 “Subsidiary” or “subsidiary” means, with respect to any Person, any
corporation, limited liability company, joint venture or partnership of which
such Person (i) beneficially owns, either directly or indirectly, more than
fifty percent (50%) of (A) the total combined voting power of all classes of
voting securities of such Person, (B) the total combined equity interests, or
(C) the capital or profit interests, in the case of a partnership, or
(ii) otherwise has the power to vote, either directly or indirectly, sufficient
securities to elect a majority of the board of directors or similar governing
body.

1.1.101 “Tax” has the meaning set forth in the Tax Matters Agreement.

1.1.102 “Transaction Documents” means this Agreement, the Transition Services
Agreement, the Tax Matters Agreement (as defined in the Separation Agreement),
the Separation Agreement, the Intellectual Property Agreements (as defined in
the Separation Agreement), the Stockholder’s and Registration Rights Agreement
(as defined in the Separation Agreement), the Intercompany Agreements (as
defined in the Separation Agreement) and the Transfer Documents (as defined in
the Separation Agreement).

1.1.103 “Transition Period Expiration Time” means 11:59 pm, New York City Time,
on December 31, 2009 or such later time as provided in the applicable schedules
to the Transition Services Agreement.

1.1.104 “Transition Services Agreement” means the Transition Services Agreement
in substantially the form attached to the Separation Agreement as Exhibit A, to
be entered into by and between Cardinal Health and CareFusion on or prior to the
Distribution Date.

1.1.105 “U.S.” means the United States of America.

1.1.106 “U.S. CareFusion Group Employees” has the meaning ascribed thereto in
Section 5.1(a) of this Agreement.

1.1.107 “U.S. CareFusion Welfare Plan” means a Welfare Plan which is maintained
or contributed to by a member of the CareFusion Group located in the U.S., but
excluding the Cardinal Health Group Benefit Plan.

1.1.108 “Welfare Plan” means a plan that provides for health, welfare or other
insurance benefits (within the meaning of Section 3(1) of ERISA).

 

11



--------------------------------------------------------------------------------

ARTICLE II

CONTINUATION OF EMPLOYMENT

2.1 Continuation of Employment.

(a) Continuation of Employment. Except as otherwise provided on Schedule 2.1(a)
of this Agreement or as required by applicable local Law, no later than
immediately prior to July 1, 2009, Cardinal Health and its Affiliates have taken
all actions necessary to ensure that, as of immediately prior to July 1, 2009,
(i) all Employees of the CareFusion Business were employed by a member of the
CareFusion Group and (ii) all Employees of the Cardinal Health Business were
employed by a member of the Cardinal Health Group, subject to such adjustment as
the Parties agree at any time through the Effective Time.

(b) Service Recognition. CareFusion shall give, or shall cause its Affiliates to
give, each CareFusion Group Employee who is employed immediately following the
Effective Time by a member of the CareFusion Group full credit for all purposes
under any CareFusion Benefit Plan for such CareFusion Group Employee’s service
with Cardinal Health or any of its Affiliates prior to the Effective Time in
accordance with the Cardinal Health Service Credit Guidelines, or to the same
extent such service was recognized by the corresponding Cardinal Health Benefit
Plan immediately prior to the Effective Time; provided, however, that such
service shall not be recognized to the extent that such recognition would result
in the duplication of benefits or as otherwise provided by applicable local Law.

(c) No Severance.

(i) The Distribution and the assignment, transfer, or continuation of employment
of any Employee of Cardinal Health or any of its Affiliates in connection
therewith (including in accordance with Section 2.1(a) hereof) shall not be
deemed a separation from service or termination of employment entitling such
Employee to be eligible to participate in, or to receive payment of, severance
benefits under any applicable Law, severance plan, policy, practice, or
arrangement of Cardinal Health, CareFusion, or any of their respective
Affiliates; provided, however, that any Employee of Cardinal Health or any of
its Affiliates whose employment is not intended to be continued by Cardinal
Health or any of its Affiliates following the Effective Time and is not assigned
to a member of the CareFusion Group, and whose employment is terminated as of
the Effective Time, shall be deemed to have incurred a separation from service
and shall be eligible to receive severance and benefits as set forth in
Section 7.3 of this Agreement.

(ii) Notwithstanding anything herein to the contrary, in the event any Employee
of the Cardinal Health Business located outside of the U.S. or the CareFusion
Business located outside of the U.S. (1) receives on or prior to the Effective
Time, an offer of employment by a member of the Cardinal Health Group or the
CareFusion Group, as applicable, with salary and wages and with employee
benefits that are substantially comparable in the aggregate to those provided to
such Employee by the Cardinal Health

 

12



--------------------------------------------------------------------------------

Business or the CareFusion Business, as applicable, prior to Effective Time and
(2) does not accept such comparable offer of employment, then such Employee
shall not be eligible to receive any severance or benefits, unless such Employee
is employed in one of the locations listed on Schedule 2.1(c)(ii) as required by
applicable local Law.

(d) Labor Relations. To the extent required by applicable Law or any agreement
with a labor union, works council or similar employee organization, Cardinal
Health and CareFusion and their applicable Affiliates shall mutually cooperate
to provide notice, engage in consultation and take any similar action which may
be required on their part in respect of the workforce in connection with the
Distribution either prior to, as of, or following the Effective Time.

ARTICLE III

CARDINAL HEALTH ACQUIRED PENSIONS PLAN

3.1 Transfer of Cardinal Health Acquired Pensions Plan.

(a) Assumption of CHAPP Sponsorship and Liabilities. As of the Effective Time
(the “CHAPP Transfer Date”), CareFusion shall assume sponsorship and all Assets
and Liabilities of the Cardinal Health Acquired Pensions Plan (the “CHAPP”), a
U.S. defined benefit pension plan. Cardinal Health shall provide such
information within its possession or control as may be reasonably requested by
CareFusion, or the trustees or managers of the CHAPP for purposes of its
transfer and administration.

(b) Continuation of Elections. As of the CHAPP Transfer Date, CareFusion (acting
directly or through its Affiliates) shall cause the CHAPP to recognize and
maintain all existing elections, including beneficiary designations, payment
form elections and rights of alternate payees under qualified domestic relations
orders with respect to participants under the CHAPP as in effect immediately
prior to the CHAPP Transfer Date.

(c) Action in the Event of PBGC Intervention. Notwithstanding any provision of
this Agreement to the contrary, in the event that, within six (6) months of the
Effective Time, the PBGC asserts that the Distribution may provide justification
for the PBGC to seek termination of the CHAPP pursuant to Section 4042 of ERISA
or otherwise asserts that the transaction may increase unreasonably the long-run
loss to the PBGC (within the meaning of Section 4042(a)(4) of ERISA) with
respect to the CHAPP, Cardinal Health and CareFusion shall enter into
negotiations with the PBGC to resolve these issues. Notwithstanding the results
of such negotiations, CareFusion shall fully comply with the terms of this
Section 3.1.

(d) Reservation of Rights. The Parties hereby acknowledge that nothing in this
Article III shall be construed to require CareFusion to continue the CHAPP after
acceptance of sponsorship of the CHAPP under the terms prescribed in this
Article III. The Parties agree that CareFusion reserves the right, in its sole
discretion, to amend or terminate the CHAPP at any time following the CHAPP
Transfer Date in accordance with its terms and applicable Law.

 

13



--------------------------------------------------------------------------------

ARTICLE IV

RETIREMENT PLANS

4.1 The Cardinal Health 401(k) Plan and CareFusion 401(k) Plan.

(a) Establishment of the CareFusion 401(k) Plan. As of the Effective Time,
CareFusion shall, or shall cause one of its Affiliates to, establish a defined
contribution plan and trust for the benefit of the CareFusion Participants (the
“CareFusion 401(k) Plan”), which initially shall include a provision allowing
for the acceptance of rollovers (including loan rollovers) and participant
investment direction. CareFusion shall be responsible for taking all necessary,
reasonable and appropriate action to establish, maintain and administer the
CareFusion 401(k) Plan so that it is qualified under Section 401(a) of the Code
and meets the requirements of Section 401(k) of the Code and that the related
trust thereunder is tax-exempt under Section 501(a) of the Code. CareFusion
(acting directly or through its Affiliates) shall be responsible for any and all
Liabilities (including Liability for funding) and other obligations with respect
to the CareFusion 401(k) Plan. Cardinal Health shall have no fiduciary or
funding obligations with respect to the CareFusion 401(k) Plan.

(b) Vesting and Distribution of CareFusion Participants’ Account Balances. As of
the Effective Time, CareFusion Participants shall become vested in their entire
account balances under the Cardinal Health 401(k) Plan. As of the Effective
Time, members of the CareFusion Group shall cease to be participating companies
in the Cardinal Health 401(k) Plan, each CareFusion Participant shall cease to
accrue any benefits under the Cardinal Health 401(k) Plan, and each CareFusion
Participant shall be treated as having incurred a severance from employment
under the Cardinal Health 401(k) Plan as of the Effective Time, making each
CareFusion Participant eligible for a distribution under the Cardinal Health
401(k) Plan of his or her entire account balance. As soon as reasonably
practicable following the date the contributions described in Section 4.1(e) are
made to the Cardinal Health 401(k) Plan, CareFusion shall permit CareFusion
Participants to elect a direct rollover of cash and any outstanding loan
balances distributed from the Cardinal Health 401(k) Plan into the CareFusion
401(k) Plan.

(c) Outstanding Loans under the Cardinal Health 401(k) Plan. From the Effective
Time and until the date of rollover or other distribution of their account
balances, the CareFusion Participants who have outstanding loans originally made
from the Cardinal Health 401(k) Plan shall be permitted to continue to repay
such loans during their employment with the CareFusion Group.

(d) Stock Considerations under the Cardinal Health 401(k) Plan. To the extent
that accounts of Cardinal Health Participants in the Cardinal Health 401(k) Plan
receive shares of CareFusion Common Stock in connection with the Distribution in
respect of Cardinal Health Common Shares held in such accounts, such shares will
be deposited in

 

14



--------------------------------------------------------------------------------

a CareFusion Stock Fund under the Cardinal Health 401(k) Plan, and will be held
in such plan subject to its terms and, as applicable, the discretion of the
Cardinal Health 401(k) Plan fiduciary. Cardinal Health shall assume sole
responsibility for ensuring that its 401(k) Plan is maintained in compliance
with applicable Laws with respect to holding shares of CareFusion Common Stock.

(e) Contributions under the Cardinal Health 401(k) Plan as of the Effective
Time. All contributions accrued by CareFusion Participants under the Cardinal
Health 401(k) Plan with respect to all employer contributions, including
employee deferrals, matching contributions (including any true-up contributions,
if applicable), profit-sharing contributions, employer non-elective
contributions, and Cardinal Health share contributions for CareFusion
Participants through the Effective Time, determined in accordance with the terms
and provisions of the Cardinal Health 401(k) Plan, ERISA and the Code, and based
on all service performed and compensation accrued prior to the Effective Time,
shall be deposited by Cardinal Health to the Cardinal Health 401(k) Plan as soon
as administratively feasible following the Effective Time.

4.2 Foreign Plans.

(a) General. Except as provided in Section 5.3(b) and Schedule 2.1(a) of this
Agreement, as of July 1, 2009, each member of the Cardinal Health Group located
outside of the U.S. has, as of July 1, 2009, ceased to be a participating
company in any Foreign CareFusion Benefit Plans, and each participant, who is a
Former Employee of the Cardinal Health Business located outside of the U.S. or a
Foreign Cardinal Health Group Employee (a “Foreign Cardinal Health Benefit
Participant”), has ceased to be eligible to participate in any Foreign
CareFusion Benefit Plans. Except as provided in Section 5.3(b) and Schedule
2.1(a) of this Agreement, each member of the CareFusion Group located outside of
the U.S. has, as of July 1, 2009, ceased to be a participating company in any
Foreign Cardinal Health Benefit Plans, and each participant, who is a Former
Employee of the CareFusion Business located outside of the U.S. or a Foreign
CareFusion Group Employee (a “Foreign CareFusion Benefit Participant”), has
ceased to be eligible to participate in any Foreign Cardinal Health Benefit
Plans.

(b) Canadian Capital Accumulation Plans.

(i) As of July 1, 2009, each member of the CareFusion Group located in Canada
(1) ceased to be participating companies in any deferred profit sharing plan or
registered retirement savings plan maintained by any member of the Cardinal
Health Group located in Canada (the “Cardinal Health Canadian Capital
Accumulation Plans”) and (2) has established a deferred profit sharing plan and
a registered retirement savings plan and related trusts that are substantially
similar to the Cardinal Health Canadian Capital Accumulation Plans and their
related trusts (the “CareFusion Canadian Capital Accumulation Plans”) for the
benefit of the participants in the Cardinal Health Canadian Capital Accumulation
Plans who are Foreign CareFusion Group Employees or Former Employees of the
CareFusion Business (the “CareFusion Canadian Participants”).

 

15



--------------------------------------------------------------------------------

(ii) As of July 1, 2009, each CareFusion Canadian Participant (1) became vested
in his or her entire account balance under the applicable Cardinal Health
Canadian Capital Accumulation Plans, (2) ceased to accrue any benefits under the
applicable Cardinal Health Canadian Capital Accumulation Plan, (3) has been
treated as having incurred a separation from service or termination of
employment under the applicable Cardinal Health Canadian Capital Accumulation
Plan as of July 1, 2009, (4) has been eligible for a distribution under the
applicable Cardinal Health Canadian Capital Accumulation Plan of his or her
vested account balance, and (5) has been eligible to elect, in his or her sole
discretion, to roll over his or her vested account balance under the applicable
Cardinal Health Canadian Capital Accumulation Plan into the corresponding
CareFusion Canadian Capital Accumulation Plan.

4.3 Reservation of Rights. The Parties hereby acknowledge that nothing in this
Article IV shall be construed to require (a) Cardinal Health or any of its
Affiliates to continue the Cardinal Health 401(k) Plan, the Cardinal Health
Canadian Capital Accumulation Plans or any Foreign Cardinal Health Benefit Plan
before or after the Effective Time, and (b) CareFusion or any of its Affiliates
to continue the CareFusion 401(k) Plan, the CareFusion Canadian Capital
Accumulation Plans or any Foreign CareFusion Benefit Plan after establishment of
such plans under the terms prescribed in this Article, as applicable, after the
Effective Time. The Parties agree that (i) Cardinal Health reserves the right,
in its sole discretion, to amend or terminate the Cardinal Health 401(k) Plan,
the Cardinal Health Canadian Capital Accumulation Plans and any Foreign Cardinal
Health Benefit Plan at any time following the date of this Agreement in
accordance with their terms and applicable Law, and (ii) CareFusion reserves the
right, in its sole discretion, to amend or terminate the CareFusion 401(k) Plan,
the CareFusion Canadian Capital Accumulation Plans and any Foreign CareFusion
Benefit Plan at any time following the date of this Agreement in accordance with
their terms and applicable Law.

ARTICLE V

HEALTH AND WELFARE PLANS

5.1 U.S. CareFusion Health and Welfare Plans.

(a) Transition Period. Effective as of July 1, 2009, all CareFusion Group
Employees employed by a member of the CareFusion Group located in the U.S.
(including U.S. expatriates) (the “U.S. CareFusion Group Employees”) have been,
and, through the Transition Period Expiration Time, shall continue to be
eligible to participate in the Cardinal Health Group Benefit Plan, as in effect
from time to time (the “Cardinal Health Group Benefit Plan”), subject to the
terms of the Transition Services Agreement with respect to the costs of
participation and provision of administrative services. As of the Transition
Period Expiration Time, each member of the CareFusion Group located in the U.S.
shall cease to be a participating company in the Cardinal Health Group Benefit
Plan, and each U.S. CareFusion Group Employee shall cease to be eligible to
participate in the Cardinal Health Group Benefit Plan.

 

16



--------------------------------------------------------------------------------

(b) Establishment of the U.S. CareFusion Welfare Plan. Immediately following the
Transition Period Expiration Time, CareFusion shall, or shall cause its
applicable Affiliates located in the U.S., to adopt a U.S. CareFusion Welfare
Plan for the benefit of the U.S. CareFusion Group Employees and their
beneficiaries and dependents.

(c) Waiver of Conditions. CareFusion (acting directly or through its Affiliates)
shall cause the U.S. CareFusion Welfare Plan to (i) waive all limitations as to
preexisting conditions, exclusions, and service conditions with respect to
participation and coverage requirements applicable to any U.S. CareFusion Group
Employee, other than limitations that were in effect with respect to the U.S.
CareFusion Group Employee under the Cardinal Health Group Benefit Plan as of the
Transition Period Expiration Time, and (ii) waive any waiting period limitation
or evidence of insurability requirement applicable to a U.S. CareFusion Group
Employee other than limitations or requirements that were in effect with respect
to such U.S. CareFusion Group Employee under the Cardinal Health Group Benefit
Plan as of the Transition Period Expiration Time. Such waivers described in
clauses (i) and (ii) of the foregoing sentence, with respect to the U.S.
CareFusion Welfare Plan, shall apply to initial enrollment effective immediately
following the Transition Period Expiration Time. Following the initial
enrollment, pre-existing condition limitations, exclusions, and services
conditions under the U.S. CareFusion Welfare Plan shall apply only to the extent
allowable under HIPAA.

5.2 Allocation of Certain U.S. Welfare Plan Obligations.

(a) Allocation of Certain U.S. Liabilities. CareFusion shall be responsible with
regard to claims by any U.S. CareFusion Group Employees under any short-term
disability, supplemental short-term disability, severance, tuition reimbursement
and adoption assistance plans incurred under the Cardinal Health Group Benefit
Plan on or before the Transition Period Expiration Time. Except as otherwise
provided in Sections 5.2(c) and 5.2(d), CareFusion shall be responsible for all
claims incurred by the U.S. CareFusion Group Employees under the U.S. CareFusion
Welfare Plan.

(b) COBRA and HIPAA Compliance. Cardinal Health shall continue to be responsible
for compliance with the health care continuation requirements of COBRA
(including the requirements under the American Recovery and Reinvestment Act),
the certificate of creditable coverage requirements of HIPAA, and the
corresponding provisions of the Cardinal Health Group Benefit Plan with respect
to any U.S. CareFusion Group Employees and any Former Employees of the
CareFusion Business located in the U.S. who incur a qualifying event under COBRA
on or before the Transition Period Expiration Time. CareFusion shall assume
responsibility for compliance with the health care continuation requirements of
COBRA, the certificate of creditable coverage requirements of HIPAA, and the
corresponding provisions of the U.S. CareFusion Welfare Plan, with respect to
any U.S. CareFusion Group Employees who incur a qualifying event or loss of
coverage under the U.S. CareFusion Welfare Plan after the Transition Period
Expiration Time. Cardinal Health and CareFusion agree that the consummation of
the transactions contemplated by the Separation Agreement shall not constitute a
COBRA qualifying event for any purpose of COBRA.

 

17



--------------------------------------------------------------------------------

(c) Retiree Medical Benefits. Until such time as the participant is no longer
eligible under the terms of the applicable plan, any U.S. CareFusion Group
Employee who is terminated and elects COBRA coverage on or before the Transition
Period Expiration Time shall be eligible to elect retiree medical benefits, to
the extent then available, under the terms of the Cardinal Health Group Benefit
Plan. CareFusion shall be responsible for providing retiree medical benefits
under the terms of the U.S. CareFusion Welfare Plan, and shall retain all
responsibilities with respect to, retiree medical benefits, to the extent then
available, for any U.S. CareFusion Group Employee who is terminated and elects
COBRA coverage and retiree medical benefits following the Transition Period
Expiration Time.

(d) Long-Term Disability Benefits. For any U.S. CareFusion Group Employee who
has incurred a disability (within the meaning of the applicable provisions of
the Cardinal Health Group Benefit Plan providing long-term disability benefits)
on or before the Transition Period Expiration Time, to the extent such
disability has been approved by the administrator of the Cardinal Health Group
Benefit Plan, such U.S. CareFusion Group Employee will continue to be covered
under the Cardinal Health Group Benefit Plan, with respect to such disability
(but not with respect to any reoccurrence of such a disability after such
individual returns to active service with the CareFusion Group on or following
the Transition Period Expiration Time). Any right to reemployment for any
individuals who were employed in the CareFusion Business prior to July 1, 2009
and who were on long-term disability as of immediately prior to July 1, 2009
shall be the obligation of the CareFusion Group and not of the Cardinal Health
Group.

(e) Time-Off Benefits. CareFusion shall credit each U.S. CareFusion Group
Employee, who is employed at the Effective Time by a member of the CareFusion
Group, with the amount of accrued but unused paid time-off as such U.S.
CareFusion Group Employee had under the applicable Cardinal Health paid time-off
policy immediately prior to the Effective Time.

5.3 Foreign Health and Welfare Plans.

(a) Participation. Except as provided in Section 5.3(b) of this Agreement, as of
July 1, 2009, each member of the Cardinal Health Group located outside of the
U.S. ceased to be a participating company in any Foreign CareFusion Welfare
Plans, and each Foreign Cardinal Health Group Employee or Former Employee of the
Cardinal Health Business located outside of the U.S. and his or her respective
beneficiaries and dependents (a “Foreign Cardinal Health Welfare Participant”)
ceased to be eligible to participate in any Foreign CareFusion Welfare Plans.
Except as provided in Section 5.3(b) of this Agreement, as of July 1, 2009, each
member of the CareFusion Group located outside of the U.S. ceased to be a
participating company in any Foreign Cardinal Health Welfare Plans, and each
Foreign CareFusion Group Employee or Former Employee of the CareFusion Business
located outside of the U.S. and his or her respective beneficiaries and
dependents (a “Foreign CareFusion Welfare Participant”) ceased to be eligible to
participate in any Foreign Cardinal Health Welfare Plans.

 

18



--------------------------------------------------------------------------------

(b) Foreign Transition Services.

(i) For the period commencing July 1, 2009 through the end of the applicable
transition services period (as set out in the applicable schedule to the
Transition Services Agreement), Foreign Cardinal Health Group Employees in the
locations listed on Schedule 5.3(b)(i) of this Agreement have been and shall be
eligible to participate in the applicable Foreign CareFusion Welfare Plans, to
the extent set forth on the applicable schedule of the Transition Services
Agreement. Effective as of the end of the applicable transition services period,
Cardinal Health shall, or shall cause its Affiliates in the locations listed on
Schedule 5.3(b)(i) of this Agreement to, adopt Foreign Cardinal Health Welfare
Plans for the benefit of the Foreign Cardinal Health Group Employees and their
beneficiaries and dependents. For the period commencing July 1, 2009 through the
end of the applicable transition services period (as set out in the applicable
schedule to the Transition Services Agreement), and subject to the terms of the
Transition Services Agreement, (1) CareFusion has been and shall be responsible
for all claims incurred by the Foreign Cardinal Health Group Employees under the
Foreign CareFusion Welfare Plans prior to the end of such transition services
period, including claims incurred but not reported prior to the end of such
transition services period, and (2) Cardinal Health has been and shall be
responsible for all claims incurred by the Foreign Cardinal Health Group
Employees under the Foreign Cardinal Health Welfare Plans following the end of
such transition services period.

(ii) For the period commencing July 1, 2009 through the end of the applicable
transition services period (as set out in the applicable schedule to the
Transition Services Agreement), Foreign CareFusion Group Employees in the
locations listed on Schedule 5.3(b)(ii) of this Agreement have been and shall be
eligible to participate in the Foreign Cardinal Health Welfare Plans, to the
extent set forth on the applicable schedule of the Transition Services
Agreement. Effective as of the end of the transition services period, CareFusion
shall, or shall cause its Affiliates in the locations listed on Schedule
5.3(b)(ii) of this Agreement to, adopt Foreign CareFusion Welfare Plans for the
benefit of such Foreign CareFusion Group Employees and their beneficiaries and
dependents. For the period commencing July 1, 2009 through the end of the
applicable transition services period (as set out in the applicable schedule to
the Transition Services Agreement), and subject to the terms of the Transition
Services Agreement, (1) the applicable Cardinal Health Welfare Plans have been
and shall be responsible for all claims incurred by such Foreign CareFusion
Group Employees under the Foreign Cardinal Health Welfare Plans prior to the end
of such transition services period, including claims incurred but not reported
prior to the end of such transition services period and, (2) CareFusion has been
and shall be responsible for all claims incurred by such Foreign CareFusion
Group Employees under the Foreign CareFusion Welfare Plans following the end of
such transition services period.

(c) Certain Former Foreign Employees. Subject to the terms of the Transition
Services Agreement with respect to the costs of participation and provision of
administrative services, (i) the Foreign Cardinal Health Welfare Plans shall
retain all responsibilities for health and welfare claims incurred prior to, on
and after the Effective Time by Former Employees of the Cardinal Health Business
located outside of the U.S. and (ii) CareFusion shall retain all
responsibilities for health and welfare claims incurred prior to, on and after
the Effective Time by Former Employees of the CareFusion Business located
outside of the U.S.

 

19



--------------------------------------------------------------------------------

5.4 Incurred Claim Definition. For purposes of this Article V, a claim or
Liability is deemed to be incurred; (a) with respect to medical, dental, vision
and/or prescription drug benefits, upon the rendering of health services giving
rise to such claim or Liability; (b) with respect to life insurance, accidental
death and dismemberment and business travel accident insurance, upon the
occurrence of the event giving rise to such claim or Liability; (c) with respect
to disability benefits, upon the date of an Employee’s disability, as determined
by the disability benefit insurance carrier or claim administrator, giving rise
to such claim or Liability; (d) with respect to a period of continuous
hospitalization, upon the date of admission to the hospital; and (e) with
respect to tuition reimbursement or adoption assistance, upon the Employee’s
request for payment of such benefit.

5.5 Workers Compensation. The ownership and administration of workers
compensation insurance shall be governed by Section 6.3 of the Separation
Agreement. For the avoidance of doubt, nothing in this Agreement shall be
interpreted to allocate between the Parties the claims and Liabilities under any
workers compensation insurance policies.

5.6 Reservation of Rights. The Parties hereby acknowledge and agree that nothing
in this Article V shall be construed to require (a) Cardinal Health or any of
its Affiliates to continue any health, welfare, fringe benefit, or compensation
plan, program, policy, practice or arrangement sponsored, maintained or
contributed to by any of them (each, a “Cardinal Health Arrangement”) before or
after the Effective Time, or (b) CareFusion or any of its Affiliates to continue
any health, welfare, fringe benefit, or compensation plan, program, policy,
practice or arrangement sponsored, maintained or contributed to by any of them
(each, a “CareFusion Arrangement”) before or after the Effective Time. The
Parties acknowledge and agree that, subject to the terms of any other applicable
agreement, each of Cardinal Health and CareFusion reserves the right, in its
sole discretion, to amend or terminate any Cardinal Health Arrangement and any
CareFusion Arrangement, respectively, at any time after July 1, 2009 to the
extent permitted or required under the terms of the applicable Cardinal Health
Arrangement, CareFusion Arrangement or applicable Law; provided, however, that
unless required by applicable Law, (i) Cardinal Health shall not materially
amend or terminate any such Cardinal Health Arrangement from July 1, 2009 until
the Transition Period Expiration Time or, with respect to Foreign CareFusion
Group Employees, expiration of the applicable transition period in a manner that
would disproportionately affect the applicable CareFusion Group Employees
without prior written consent of CareFusion, which consent shall not be
unreasonably withheld or delayed, and (ii) CareFusion shall not materially amend
or terminate any CareFusion Arrangement from July 1, 2009 until expiration of
the applicable transition period for the Foreign Cardinal Health Group Employees
in a manner that would disproportionately affect the Foreign Cardinal Health
Group Employees without the prior written consent of Cardinal Health, which
consent shall not be unreasonably withheld or delayed. To effect the foregoing,
the Party seeking to amend or terminate its plan shall notify the other Party in
writing at least thirty (30) calendar days prior to the effective date of any
such amendment or termination, and the Party receiving notice shall respond to
such notice within five (5) business days of receipt or shall be deemed to have
given consent if no response is received within five (5) business days of
receipt.

 

20



--------------------------------------------------------------------------------

ARTICLE VI

LONG-TERM INCENTIVE AWARDS

6.1 Treatment of Outstanding Cardinal Health Options.

(a) Each Cardinal Health Option that was initially granted on or prior to
September 26, 2007 and is outstanding as of the Effective Time, shall be
converted as of the Effective Time into an adjusted Cardinal Health Option
(each, a “Post-Distribution Cardinal Health Option”) and an option to purchase
the common stock of CareFusion (each, a “CareFusion Option”) in accordance with
this Section 6.1.

(i) The per share exercise price of the Post-Distribution Cardinal Health Option
(“Post-Distribution Cardinal Health Option Price”) shall be equal to the product
(which shall be rounded up to the nearest whole cent) of (1) the
Post-Distribution Cardinal Health Share Price and (2) the Cardinal Health Ratio
(as defined below).

(ii) The per share exercise price of the CareFusion Option (“CareFusion Option
Price”) shall be equal to the product (which shall be rounded up to the nearest
whole cent) of (1) the CareFusion Stock Price and (2) the Cardinal Health Ratio
(as defined below).

(iii) The number of Cardinal Health Common Shares subject to the
Post-Distribution Cardinal Health Option shall be equal to the product (which
shall be rounded down to the nearest whole share) of (1) the number of Cardinal
Health Common Shares subject to the Cardinal Health Option immediately prior to
the Effective Time, and (2) a fraction, the numerator of which is the
Pre-Distribution Cardinal Health Share Price and the denominator of which is the
sum of (i) the Post-Distribution Cardinal Health Share Price and (ii) the
quotient obtained by dividing the CareFusion Stock Price by two (2).

(iv) The number of shares of CareFusion Common Stock subject to the CareFusion
Option shall be equal to the product (which shall be rounded down to the nearest
whole share) of (1) 0.5, (2) the number of Cardinal Health Common Shares subject
to the Cardinal Health Option immediately prior to the Effective Time, and (3) a
fraction, the numerator of which is the Pre-Distribution Cardinal Health Share
Price and the denominator of which is the sum of (i) the Post-Distribution
Cardinal Health Share Price and (ii) the quotient obtained by dividing the
CareFusion Stock Price by two (2).

(v) For purposes of this paragraph (a), “Cardinal Health Ratio” shall mean the
quotient obtained by dividing (x) the Pre-Distribution Cardinal Health Option
Price by (y) the Pre-Distribution Cardinal Health Share Price.

(vi) The methodology described in the preceding provisions of this
Section 6.1(a) for determining the number of shares subject to, and exercise
prices of, the Post-Distribution Cardinal Health Options and CareFusion Options
also shall apply for

 

21



--------------------------------------------------------------------------------

determining the number of shares covered by, and the base prices of, stock
appreciation rights covering Cardinal Health Common Shares and CareFusion Common
Stock (respectively, "Post-Distribution Cardinal Health SARs" and "CareFusion
SARs") into which stock appreciation rights covering Cardinal Health Common
Shares granted on or prior to September 26, 2007 shall be converted as of the
Effective Time.

(vii) The CareFusion Options and CareFusion SARs in this Section 6.1(a) shall be
subject to substantially the same terms, vesting conditions and other
restrictions, if any, that were applicable to the corresponding Cardinal Health
awards immediately prior to the Effective Time. The Post-Distribution Cardinal
Health Options and Post-Distribution Cardinal Health SARs covering Cardinal
Health Common Shares described in this Section 6.1(a) shall be subject to
substantially the same terms, vesting conditions and other restrictions, if any,
that were applicable to the corresponding Cardinal Health awards immediately
prior to the Effective Time.

(b) Each Cardinal Health Option that was initially granted after September 26,
2007 to a Cardinal Health Participant or a Cardinal Health Director, as the case
may be, and is outstanding immediately prior to the Effective Time shall be
adjusted as of the Effective Time (each, an “Adjusted Cardinal Health Option”).
The per share exercise price of each Adjusted Cardinal Health Option (“Adjusted
Cardinal Health Option Price”) shall be equal to the product (which shall be
rounded up to the nearest whole cent) of (1) the Pre-Distribution Cardinal
Health Option Price and (2) a fraction, the numerator of which shall be the
Post-Distribution Cardinal Health Share Price and the denominator of which shall
be the Pre-Distribution Cardinal Health Share Price. The number of Cardinal
Health Common Shares subject to each Adjusted Cardinal Health Option shall be
equal to the product (which shall be rounded down to the nearest whole share) of
(1) the number of shares subject to the Cardinal Health Option held by such
Cardinal Health Participant or Cardinal Health Director as of the Effective Time
and (2) a fraction, the numerator of which is the Pre-Distribution Cardinal
Health Share Price and the denominator of which is the Post-Distribution
Cardinal Health Share Price. All such Adjusted Cardinal Health Options shall be
subject to substantially the same terms, vesting conditions and other
restrictions, if any, that were applicable to the Cardinal Health Options
immediately prior to the Effective Time.

(c) Each Cardinal Health Option that was initially granted after September 26,
2007 to a CareFusion Participant or a CareFusion Director, as the case may be,
and is outstanding immediately prior to the Effective Time shall be replaced as
of the Effective Time with a CareFusion Option. The per share exercise price of
each such CareFusion Option (“Adjusted CareFusion Option Price”) shall be equal
to the product (which shall be rounded up to the nearest whole cent) of (1) the
Pre-Distribution Cardinal Health Option Price and (2) a fraction, the numerator
of which shall be the CareFusion Stock Price and the denominator of which shall
be the Pre-Distribution Cardinal Health Share Price. The number of shares of
CareFusion Common Stock subject to each CareFusion Option shall be equal to the
product (which shall be rounded down to the nearest whole share) of (1) the
number of shares subject to the Cardinal Health Option held by such CareFusion
Participant or CareFusion Director as of the Effective Time and (2) a fraction,
the numerator of which is the Pre-Distribution Cardinal Health Share Price and
the

 

22



--------------------------------------------------------------------------------

denominator of which is the CareFusion Stock Price. All such Adjusted CareFusion
Options shall be subject to substantially the same terms, vesting conditions and
other restrictions, if any, that were applicable to the Cardinal Health Options
immediately prior to the Effective Time.

(d) For the purposes of this Section 6.1, references to the “initial” date of
grant of a Cardinal Health Option refer to the date when such option was
initially granted pursuant to one of the Cardinal Health Equity Plans, except
that the “initial” date of grant of a Cardinal Health Option that was granted in
exchange for a previously granted Cardinal Health Option shall be deemed to be
the date on which the Cardinal Health Option for which it was exchanged was
initially granted.

(e) Upon the exercise of a CareFusion Option, whether held by a Cardinal Health
Participant, a CareFusion Participant, a Cardinal Health Director or a
CareFusion Director, the exercise price shall be paid to (or otherwise satisfied
to the satisfaction of) CareFusion in accordance with the terms of the
CareFusion Option, and CareFusion shall be solely responsible for the issuance
of CareFusion Common Stock, for ensuring the withholding of all applicable Tax
on behalf of any such CareFusion Participant, and for ensuring the remittance of
such withholding Taxes to Cardinal Health with respect to any such Cardinal
Health Participant. Upon the exercise of a Post-Distribution Cardinal Health
Option or Adjusted Cardinal Health Option, whether held by a Cardinal Health
Participant, a CareFusion Participant, a Cardinal Health Director or a
CareFusion Director, the exercise price shall be paid to (or otherwise satisfied
to the satisfaction of) Cardinal Health in accordance with the terms of the
Post-Distribution Cardinal Health Option or Adjusted Cardinal Health Option, and
Cardinal Health shall be solely responsible for the issuance of Cardinal Health
Common Shares, for ensuring the withholding of all applicable Tax on behalf of
any such Cardinal Health Participant, and for ensuring the remittance of such
withholding Taxes to CareFusion with respect to any such CareFusion Participant.

(f) Upon the exercise of a CareFusion SAR, whether held by a Cardinal Health
Participant or a CareFusion Participant, CareFusion shall be solely responsible
for the payment of any amounts in settlement of such CareFusion SAR and for
ensuring the withholding of all applicable Tax on behalf of any such CareFusion
Participant, and for ensuring the remittance of such withholding Taxes to
Cardinal Health with respect to any such Cardinal Health Participant. Upon the
exercise of a Post-Distribution Cardinal Health SAR, whether held by a Cardinal
Health Participant or a CareFusion Participant, Cardinal Health shall be solely
responsible for the payment of any amounts in settlement of such
Post-Distribution Cardinal Health SAR and for ensuring the withholding of all
applicable Tax on behalf of any such Cardinal Health Participant, and for
ensuring the remittance of such withholding Taxes to CareFusion with respect to
any such CareFusion Participant.

(g) The adjustments made pursuant to this Section 6.1 are intended to be
consistent with the provisions of Section 409A of the Code, and shall be
construed accordingly.

 

23



--------------------------------------------------------------------------------

6.2 Treatment of Outstanding Cardinal Health Restricted Shares.

(a) Each holder of Cardinal Health Restricted Shares granted on or prior to
September 26, 2007 that are outstanding immediately prior to the Effective Time
shall receive as part of the Distribution CareFusion Restricted Shares in
respect of such Cardinal Health Restricted Shares, in such number as such holder
would have received in respect of such shares had such Cardinal Health
Restricted Shares been vested Cardinal Health Common Shares on the Record Date,
rounded down to the nearest whole share. All such CareFusion Restricted Shares
shall be subject to substantially the same terms, vesting conditions and other
restrictions, if any, that were applicable prior to the Effective Time to the
Cardinal Health Restricted Shares in respect of which such CareFusion Restricted
Shares were distributed. In all cases, the underlying Cardinal Health Restricted
Shares shall otherwise remain in effect unadjusted, and shall be subject to
substantially the same terms (including entitlement to any cash dividends
accrued but unpaid at the Effective Time), vesting conditions and other
restrictions, if any, that were applicable to such Cardinal Health Restricted
Shares prior to the Effective Time.

(b) Cardinal Health Restricted Shares granted after September 26, 2007 to a
Cardinal Health Participant that are outstanding at 4:00 p.m. (ET) on the
business day immediately prior to the Record Date shall be cancelled at 4:00
p.m. (ET) on the business day immediately prior to the Record Date and replaced
as of the Effective Time with a number of newly issued Cardinal Health
Restricted Shares equal to the product (which shall be rounded down to the
nearest whole share) of (1) the number of cancelled Cardinal Health Restricted
Shares and (2) a fraction, the numerator of which is the Pre-Distribution
Cardinal Health Share Price and the denominator of which is the
Post-Distribution Cardinal Health Share Price. Such newly issued Cardinal Health
Restricted Shares shall be subject to substantially the same terms (including
the entitlement to any cash dividends accrued but unpaid at the Record Date),
vesting conditions and other restrictions, if any, that were applicable to the
cancelled Cardinal Health Restricted Shares when they were cancelled.

(c) Cardinal Health Restricted Shares granted after September 26, 2007 to a
CareFusion Participant that are outstanding at 4:00 p.m. (ET) on the business
day immediately prior to the Record Date shall be cancelled at 4:00 p.m. (ET) on
the business day immediately prior to the Record Date and replaced as of the
Effective Time with a number of CareFusion Restricted Shares equal to the
product (which shall be rounded down to the nearest whole share) of (1) the
number of cancelled Cardinal Health Restricted Shares and (2) a fraction, the
numerator of which is the Pre-Distribution Cardinal Health Share Price and the
denominator of which is the CareFusion Stock Price. Such CareFusion Restricted
Shares shall be subject to substantially the same terms (including the
entitlement to any cash dividends accrued but unpaid at the Record Date),
vesting conditions and other restrictions, if any, that were applicable to the
cancelled Cardinal Health Restricted Shares when they were cancelled.

(d) Notwithstanding Sections 6.2(b) and 6.2(c), if the Distribution is
cancelled, any Cardinal Health Restricted Shares that were cancelled immediately
prior to the Record Date pursuant to Section 6.2(b) and 6.2(c) shall be
reissued, and such reissued Cardinal Health Restricted Shares shall be subject
to the same terms (including the

 

24



--------------------------------------------------------------------------------

entitlement to any cash dividends accrued but unpaid at the Record Date),
vesting conditions and other restrictions, if any, that were applicable to such
Cardinal Health Restricted Shares immediately prior to the Record Date.

(e) (i) Upon the vesting of CareFusion Restricted Shares described in this
Section 6.2, CareFusion shall be solely responsible for ensuring the
satisfaction of all applicable Tax withholding requirements on behalf of each
CareFusion Participant and for ensuring the collection and remittance of such
withholding Taxes to Cardinal Health with respect to each Cardinal Health
Participant. Upon the vesting of Cardinal Health Restricted Shares described in
this Section 6.2, Cardinal Health shall be solely responsible for ensuring the
satisfaction of all applicable Tax withholding requirements on behalf of each
Cardinal Health Participant and for ensuring the collection and remittance of
such withholding Taxes to CareFusion with respect to each CareFusion
Participant.

(ii) CareFusion shall be responsible for the settlement of cash dividends on any
Cardinal Health Restricted Shares or CareFusion Restricted Shares held by a
CareFusion Participant or a CareFusion Director. Prior to the date any such
settlement is due, Cardinal Health shall pay CareFusion in cash amounts required
to settle (A) any dividends with respect to Cardinal Health Restricted Shares
and (B) any dividends accrued prior to the Effective Time with respect to
CareFusion Restricted Shares. Cardinal Health shall be responsible for the
settlement of cash dividends on any Cardinal Health Restricted Shares or
CareFusion Restricted Shares held by a Cardinal Health Participant or a Cardinal
Health Director. Prior to the date any such settlement is due, CareFusion shall
pay Cardinal Health in cash amounts required to settle any dividends accrued
following the Effective Time with respect to CareFusion Restricted Shares.

(f) Following the Distribution, if any Cardinal Health Restricted Shares held by
a CareFusion Participant or CareFusion Director shall fail to become vested,
such Cardinal Health Restricted Shares shall be forfeited to Cardinal Health,
and if any CareFusion Restricted Shares held by a Cardinal Health Participant or
Cardinal Health Director shall fail to become vested, such CareFusion Restricted
Shares shall be forfeited to CareFusion.

6.3 Treatment of Outstanding Cardinal Health Restricted Share Units.

(a) Each holder of Cardinal Health Restricted Share Units described in the last
sentence of this Section 6.3(a) that are outstanding immediately prior to the
Effective Time shall, upon the Distribution, receive CareFusion Restricted Share
Units representing the right to receive the number of shares of CareFusion
Common Stock in respect of such CareFusion Restricted Share Units which the
holder would have received had the Cardinal Health Restricted Share Units been
vested Cardinal Health Common Shares on the Record Date, rounded down to the
nearest whole share. All such CareFusion Restricted Share Units shall be subject
to substantially the same terms (including applicable deferral elections),
vesting conditions and other restrictions, if any, that were applicable to the
Cardinal Health Restricted Share Units immediately prior to the Effective Time.
The underlying Cardinal Health Restricted Share Units shall otherwise remain in
effect unadjusted, and shall be subject to substantially the same terms
(including the entitlement to

 

25



--------------------------------------------------------------------------------

any cash dividend equivalents that are accrued but unpaid at the Effective Time
and applicable deferral elections), vesting conditions and other restrictions,
if any, that were applicable to such Cardinal Health Restricted Share Units
prior to the Effective Time. This Section 6.3(a) shall apply to Cardinal Health
Restricted Share Units granted (i) on or prior to September 26, 2007, (ii) on
October 15, 2008, (iii) on November 17, 2008 that do not vest ratably over three
years, or (iv) in exchange for a Cardinal Health Option that was initially
granted on or prior to September 26, 2007.

(b) The number of Cardinal Health Common Share Units subject to each award of
Cardinal Health Restricted Share Units, other than those described in the last
sentence of Section 6.3(a), to a Cardinal Health Participant or a Cardinal
Health Director, as the case may be, that is outstanding immediately prior to
the Effective Time shall be adjusted as of the Effective Time pursuant to
Section 16 of the Cardinal Health LTIP, and shall be subject to substantially
the same terms (including the entitlement to any cash dividend equivalents that
are accrued but unpaid at the Effective Time and applicable deferral elections),
vesting conditions and other restrictions, if any, that were applicable to such
Cardinal Health Restricted Share Units immediately prior to the Effective Time.
The holder of the adjusted Cardinal Health Restricted Share Units described in
this Section 6.3(b) shall not be entitled to receive any shares of CareFusion
Common Stock. The number of such adjusted Cardinal Health Restricted Share Units
shall be equal to the product (which shall be rounded down to the nearest whole
share) of (1) the number of Cardinal Health Restricted Share Units outstanding
immediately prior to the Effective Time and (2) a fraction, the numerator of
which is the Pre-Distribution Cardinal Health Share Price and the denominator of
which is the Post-Distribution Cardinal Health Share Price.

(c) Each award of Cardinal Health Restricted Share Units, other than those
described in the last sentence of Section 6.3(a), to a CareFusion Participant or
a CareFusion Director, as the case may be, that is outstanding immediately prior
to the Effective Time shall be cancelled and replaced with a new award of
CareFusion Restricted Share Units. Pursuant to Section 16 of the Cardinal Health
LTIP, the new award shall be subject to substantially the same terms, vesting
conditions and other restrictions, if any, that were applicable to such
cancelled Cardinal Health Restricted Share Units immediately prior to the
Effective Time. The number of such replacement CareFusion Restricted Share Units
shall be equal to the product (which shall be rounded down to the nearest whole
share) of (1) the number of cancelled Cardinal Health Restricted Share Units in
respect of the cancelled award and (2) a fraction, the numerator of which is the
Pre-Distribution Cardinal Health Share Price and the denominator of which is the
CareFusion Stock Price. The holder of the replacement CareFusion Restricted
Share Units described in this Section 6.3(c) shall not be entitled to receive
any additional shares of CareFusion Common Stock with respect to the cancelled
Cardinal Health Restricted Share Units, but shall be entitled to cash dividend
equivalents on the Cardinal Health Restricted Share Units that are accrued but
unpaid at the Effective Time subject to substantially the same terms, vesting
conditions and other restrictions, if any, that were applicable to such accrued
but unpaid cash dividend equivalents at the Effective Time.

(d) (i) CareFusion shall be solely responsible for the settlement of the
CareFusion Restricted Share Units in shares of CareFusion Common Stock,
regardless of

 

26



--------------------------------------------------------------------------------

whether the holder thereof is a CareFusion Participant, a Cardinal Health
Participant, a CareFusion Director or a Cardinal Health Director and for
ensuring the satisfaction of all applicable Tax withholding requirements on
behalf of each CareFusion Participant and for ensuring the collection and
remittance of such withholding Taxes to Cardinal Health with respect to each
Cardinal Health Participant. Cardinal Health shall be solely responsible for the
settlement of the Cardinal Health Restricted Share Units in Cardinal Health
Common Shares, regardless of whether the holder thereof is a Cardinal Health
Participant, a CareFusion Participant, a Cardinal Health Director or a
CareFusion Director and for ensuring the satisfaction of all applicable Tax
withholding requirements on behalf of each Cardinal Health Participant and for
ensuring the collection and remittance of such withholding Taxes to CareFusion
with respect to each CareFusion Participant.

(ii) CareFusion shall be responsible for the settlement of cash dividend
equivalents on any Cardinal Health Restricted Share Units or CareFusion
Restricted Share Units held by a CareFusion Participant or a CareFusion
Director. Prior to the date any such settlement is due, Cardinal Health shall
pay CareFusion in cash amounts required to settle (A) any dividend equivalents
with respect to Cardinal Health Restricted Share Units and (B) any dividend
equivalents accrued prior to the Effective Time with respect to CareFusion
Restricted Share Units. Cardinal Health shall be responsible for the settlement
of cash dividend equivalents on any Cardinal Health Restricted Share Units or
CareFusion Restricted Share Units held by a Cardinal Health Participant or a
Cardinal Health Director. Prior to the date any such settlement is due,
CareFusion shall pay Cardinal Health in cash amounts required to settle any
dividend equivalents accrued following the Effective Time with respect to
CareFusion Restricted Share Units.

(iii) Notwithstanding the foregoing provisions of this subsection (b), to the
extent a Cardinal Health Restricted Share Unit or CareFusion Restricted Share
Unit is deferred under a deferral agreement, payment in respect of such
restricted share unit shall be made pursuant to the terms of such agreement and
in compliance with Section 409A of the Code, if applicable thereto.

6.4 Treatment of Outstanding Long-Term Cash Bonus Opportunities.

(a) Cardinal Health Long-Term Incentive Cash Program for Fiscal Years 2008-2010
(“FY 2008-2010 Cash Program”). Prior to the Effective Time, Cardinal Health
shall amend the applicable Cardinal Health Equity Plans, as necessary, to
terminate the FY 2008-2010 Cash Program as of the Effective Time, and upon such
termination shall pay out all awards, if any, in accordance with the FY
2008-2010 Cash Program. CareFusion shall have no Liability with respect to any
awards due under the FY 2008-2010 Cash Program to Cardinal Health Participants
or CareFusion Participants.

(b) Cardinal Health Long-Term Incentive Cash Program for Fiscal Years 2009-2011
(“FY 2009-2011 Cash Program”). Prior to the Effective Time, Cardinal Health
shall terminate the FY 2009-2011 Cash Program as of the Effective Time and
adjust the performance targets accordingly, and shall pay out all awards, if
any, under the FY 2009-2011 Cash Program. CareFusion shall have no Liability
with respect to any awards due under the FY 2009-2011 Cash Program.

 

27



--------------------------------------------------------------------------------

6.5 Establishment of CareFusion Equity Plans and Amendment of Cardinal Health
Equity Plans.

(a) As of or prior to the Effective Time, CareFusion shall adopt one or more
plans (the “CareFusion Equity Plans”) to govern the CareFusion Options,
CareFusion Restricted Shares and CareFusion Restricted Share Units, and
CareFusion shall issue all such incentive awards under such CareFusion Equity
Plans. The CareFusion Equity Plans shall have material terms and conditions
substantially similar to the Cardinal Health Equity Plans under which the
corresponding Cardinal Health awards were governed prior to the Distribution.
The CareFusion Equity Plans shall be approved prior to the Effective Time by
Cardinal Health as CareFusion’s sole shareholder.

(b) Prior to the Effective Time, Cardinal Health shall amend the Cardinal Health
Equity Plans, if required, effective as of the Effective Time to provide that
continued service by an Employee of the CareFusion Business or the CareFusion
Group with the CareFusion Group after the Effective Time shall be deemed
continued service with Cardinal Health under the Cardinal Health Equity Plans
and CareFusion shall cause the CareFusion Equity Plans to provide that continued
service by an Employee of the Cardinal Health Business or the Cardinal Health
Group after the Effective Time with the Cardinal Health Group shall be deemed
service under CareFusion incentive awards granted in connection with the
Distribution and described in this Article VI.

6.6 Cooperation. Each of the Parties shall establish an appropriate
administration system in order to administer, in an orderly manner,
(a) exercises of the Post-Distribution Cardinal Health Options, CareFusion
Options, Post-Distribution Cardinal Health SARs, and CareFusion SARs, (b) the
vesting and forfeiture of the Post-Distribution Cardinal Health Options,
Adjusted Cardinal Health Options, Cardinal Health Restricted Shares, CareFusion
Options, and CareFusion Restricted Shares, (c) the settlement and forfeiture of
the Cardinal Health Restricted Share Units and CareFusion Restricted Share
Units, and (d) the withholding requirements with respect to all awards. Each of
the Parties shall work together to unify and consolidate all indicative data and
payroll and employment information on regular timetables and make certain that
each applicable Person’s data and records in respect of such awards are correct
and updated on a timely basis. The foregoing shall include employment status and
information required for vesting and forfeiture of awards and Tax
withholding/remittance, compliance with trading windows and compliance with the
requirements of the Exchange Act and other applicable Laws (including foreign
Laws).

6.7 Accounting Expenses. Neither Party may modify the terms, or accelerate the
vesting, of an incentive award described in this Article VI without the consent
of the other Party to the extent that such modification or vesting would result
in an expense (including the acceleration of an expense) to the other Party
pursuant to generally accepted accounting principles, provided that no consent
shall be required if the modification or vesting of the award arises from a
change in control of the Party, as such term or a similar term is defined under
the terms of the applicable equity compensation plan.

 

28



--------------------------------------------------------------------------------

6.8 Securities Registration. The Parties mutually agree to use commercially
reasonable efforts to maintain effective registration statements with the SEC
and any other foreign securities regulator with respect to the long-term
incentive awards described in this Article VI, to the extent any such
registration statement is required by applicable Law or in order for the stock
represented by such awards to be lawfully issued and freely transferable by the
holder upon vesting or settlement.

6.9 Conformity with Foreign Laws. Notwithstanding anything to the contrary in
this Article VI, to the extent any of the provisions hereof (or any incentive
award described in this Article VI) do not conform with applicable foreign Laws
(including provisions for the collection of withholding Taxes), such provisions
shall be modified to the extent necessary to conform with such foreign Laws, in
such manner as is equitable and to preserve the intent hereof, as determined by
the Parties in good faith.

ARTICLE VII

ADDITIONAL COMPENSATION MATTERS; SEVERANCE

7.1 Annual Cash Incentive Awards. As of July 1, 2009, CareFusion Group Employees
ceased participating in the Cardinal Health Management Incentive Plan and any
other Cardinal Health annual bonus plan or policy (“Cardinal Health Annual Bonus
Plans”). Cardinal Health shall retain responsibility under the Cardinal Health
Annual Bonus Plans to (i) fund all obligations relating to any unpaid annual
cash incentive awards that any CareFusion Group Employee is eligible to receive
with respect to the period ending on June 30, 2009 and (ii) as soon as
administratively feasible following determination of the aggregate bonus amounts
for such year, make a lump sum payment to CareFusion equal to the aggregate
bonus amounts allocated to the eligible CareFusion Group Employees, and
CareFusion shall as soon as practicable following the receipt of such lump sum
payment (x) allocate such aggregate bonus amounts among the eligible CareFusion
Group Employees and (y) pay each eligible CareFusion Group Employee his or her
bonus amount. As of July 1, 2009, CareFusion has established annual bonus plans
or policies (“CareFusion Annual Bonus Plans”) to provide annual incentive
bonuses for periods beginning on or after July 1, 2009. CareFusion shall be
solely responsible for funding, paying and discharging all obligations relating
to any annual cash incentive awards that any CareFusion Group Employee is
eligible to receive under the CareFusion Annual Bonus Plans with respect to
periods beginning on or after July 1, 2009 and Cardinal Health shall have no
obligations with respect thereto.

7.2 Deferred Compensation.

(a) Establishment of CareFusion DC Plan. As of the Effective Time, CareFusion
Participants in the Cardinal Health Deferred Compensation Plan (“Cardinal Health
DC Plan”) shall cease to be permitted to defer additional amounts and shall not
accrue additional benefits under the Cardinal Health DC Plan. As of the
Effective Time, CareFusion shall establish a deferred compensation plan that is
substantially similar to the Cardinal Health DC Plan (“CareFusion DC Plan”), and
all Liabilities of the portion of the Cardinal Health DC Plan associated with
the outstanding vested and unvested deferred

 

29



--------------------------------------------------------------------------------

compensation account balances of the CareFusion Participants determined as of
the Effective Time shall be transferred to and assumed by CareFusion and the
CareFusion DC Plan. In connection with the foregoing transfer and assumption of
the Cardinal Health DC Plan Liabilities, Cardinal Health shall, as soon as
reasonably practicable but no later than thirty (30) days following the
Effective Time, transfer Assets (including gains and losses accrued from the
Effective Time to the date of transfer) in an amount sufficient to cover such
Liabilities as of the Effective Time to a grantor trust established by
CareFusion as of the Effective Time that is substantially similar to the grantor
trust established by Cardinal Health for purposes of funding the benefit
obligations under the Cardinal Health DC Plan (the benefits and burdens
associated with such Assets being treated as having been transferred to the
CareFusion grantor trust as of the Effective Time). The Parties agree and
acknowledge that any portion of the vested and unvested deferred compensation
account balances of CareFusion Participants under the Cardinal Health DC Plan
that is deemed invested in Cardinal Health Common Shares shall be converted to
cash that is credited to the money market fund under the grantor trust for the
Cardinal Health DC Plan as of the Effective Time, such cash amount to include
the fair market value of the distribution of CareFusion Common Stock allocable
to such deemed Cardinal Health Common Shares. The Parties agree that for
purposes of the Cardinal Health DC Plan the employment of a CareFusion
Participant shall not be considered to have terminated as a result of the
Distribution, and such employment shall only be considered to terminate for
purposes of the CareFusion DC Plan when the employment of such CareFusion
Participant with the CareFusion Group terminates in accordance with the terms of
the CareFusion DC Plan and applicable Laws.

(b) Continuing Elections. To the extent required by Law, CareFusion shall
automatically implement the same elections made by CareFusion Participants with
respect to the then-current plan year and the outstanding deferred compensation
account balances retained or assumed by CareFusion in accordance with this
Section 7.2 that were controlling under the terms of the corresponding Cardinal
Health DC Plan as of the Effective Time until new elections are permitted or
required in accordance with the terms of the CareFusion DC Plan and applicable
Law.

7.3 Assumption of Severance Liabilities; Restrictive Covenants.

(a) Severance Liabilities.

(i) Employees of Cardinal Health and its affiliates, Cardinal Health Group
Employees and CareFusion Group Employees who are terminated in connection with
the Distribution prior to, on, or, within eighteen (18) months following the
Effective Time shall be entitled to receive severance benefits that are no less
favorable than the enhanced “Project Green” severance benefits provided under
the terms of the Cardinal Health Severance Benefits Program in effect as of the
termination of employment or, if earlier, the Effective Time (the “Cardinal
Health Severance Benefits Program”); provided, however, that such enhanced
severance benefits shall not result in the duplication of benefits.

(ii) For the period commencing on July 1, 2009 and ending on the date that
CareFusion is no longer required, under this Agreement, to provide benefits
under

 

30



--------------------------------------------------------------------------------

or by reference to the Cardinal Health Severance Benefits Program, CareFusion
has and shall continue to administer severance benefits and follow claims
procedures in accordance with the Cardinal Health Severance Benefits Program as
in effect at the applicable separation from service or claim or, if earlier, the
Effective Time.

(b) Severance Agreements. Unless agreed otherwise by the applicable Chief Human
Resources Officer and the “Separated Employee” (as defined below), in the event
of any payment of severance benefits to a Cardinal Health Group Employee or to a
CareFusion Group Employee within twenty-four (24) months following the Effective
Time (for purposes of this Section 7.3(b), a “Separated Employee”), Cardinal
Health, CareFusion, or any of their applicable Affiliates (for purposes of this
Section 7.3(b), the “Employer”), as applicable, shall include in any severance
agreement covering such Separated Employee the following provisions (such
provisions in favor of Cardinal Health are included in the Confidential
Severance Agreement and Release attached as Exhibit A hereto): (i) a release of
existing claims, whether known or unknown (and, for residents of California,
including a waiver of rights relating thereto), against Cardinal Health,
CareFusion, their respective Affiliates and any of their predecessors,
successors or assigns (for purposes of this Section 7.3(b), the “Released
Parties”) and their officers, directors, employees and other representatives;
(ii) an agreement to cooperate with and assist the Released Parties and their
respective representatives and attorneys with respect to any matters, as
requested, in which the Separated Employee has been involved or has relevant
information, including promptly to inform Cardinal Health or CareFusion, as
applicable, if the Separated Employee is contacted by any person or entity
regarding any matters involving employment by Cardinal Health, CareFusion, or
any of their Affiliates, as applicable; (iii) an agreement never to take, use,
disclose, alter, or copy property or confidential information pertaining to any
of the Released Parties, and moreover, to keep confidential the terms of the
severance agreement; (iv) a non-solicitation of employees and customers covenant
that shall provide that, without the applicable Employer’s written consent, the
Separated Employee shall not for a period of twelve (12) months following
termination of employment, directly or indirectly (A) solicit, recruit, induce
or otherwise encourage any Employee, contractor or other service provider of the
Employer, with whom the Separated Employee had material contact or about whom
the Separated Employee obtained confidential information within the two
(2) years prior to the Separated Employee’s termination, to engage in any
Competitive Business or to end the service provider’s employment or business
relationship with the applicable Employer, or (B) solicit for any “Competitive
Business” (as defined below) any present or prospective customer, vendor or
supplier of the Employer with which the Separated Employee had solicited,
maintained a business relationship, or about which the Separated Employee
obtained confidential information on behalf of an Employer within the two
(2) years prior to the Separated Employee’s termination by the applicable
Employer. For purposes of this Section 7.3(b), a “Competitive Business” is any
business that competes with the applicable Employer by selling or distributing
in the same retail, institutional or wholesale markets healthcare products
and/or services offered by the business segment(s) in which the Separated
Employee worked within the three (3) years prior to the Separated Employee’s
termination by an Employer.

 

31



--------------------------------------------------------------------------------

(c) Non-Solicitation of Employees. Without the express written agreement of both
the Chief Human Resources Officer of Cardinal Health and the Chief Human
Resources Officer of CareFusion:

(i) Cardinal Health agrees not to (and to cause the other members of the
Cardinal Health Group not to) solicit, recruit or hire, directly or indirectly
(including by contracting with or through an independent contractor, consultant
or other third party) any Employee of, or individual providing exclusive
consulting services to, CareFusion or any other member of the CareFusion Group
during the twelve (12) month period following the Effective Time;

(ii) CareFusion agrees not to (and to cause the other members of the CareFusion
Group not to) solicit, recruit or hire, directly or indirectly (including by
contracting with or through an independent, contractor, consultant or other
third party) any Employee of, or individual providing exclusive consulting
services to, Cardinal Health or any other member of the Cardinal Health Group
during twelve (12) month period following the Effective Time; and

(iii) The foregoing prohibitions on solicitation and recruitment do not restrict
a Party’s general recruitment and hiring efforts carried out through a public or
general solicitation that is not targeted at an individual or Employees of the
other Party.

7.4 Code Section 162(m). Notwithstanding anything in this Agreement to the
contrary, the Parties agree to negotiate in good faith regarding any alternative
treatment of any outstanding long-term incentive award, annual incentive award
or other compensation to which any Cardinal Health Participant or CareFusion
Participant who is a “covered employee” of the Cardinal Health Group or the
CareFusion Group (within the meaning of Section 162(m) of the Code),
respectively, may be entitled to ensure that the payment of such long-term
incentive award, annual incentive award or other compensation is deductible by
the Party responsible for the payment thereof or otherwise entitled to the
deduction related thereto.

7.5 Code Section 409A. Notwithstanding anything to the contrary herein, if any
of the provisions of this Agreement would result in imposition of taxes and/or
penalties under Section 409A of the Code, Cardinal Health and CareFusion shall
cooperate in good faith to modify the applicable provision in order to comply
with the provisions of Section 409A of the Code, other applicable provisions of
the Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions.

7.6 Reservation of Rights. The Parties hereby acknowledge that, except for the
obligations described in this Article VII, nothing in this Article VII shall be
construed to require either Cardinal Health or CareFusion (and their respective
Affiliates) to continue any cash incentive awards program, deferred compensation
plan, or severance plan after the Effective Time. The Parties agree that each of
Cardinal Health and CareFusion reserves the right, in its sole discretion, to
amend or terminate any cash incentive awards program, deferred compensation
plan, or severance plan maintained by the Cardinal Health Group or the
CareFusion Group, respectively, at any time after the Effective Time to the
extent permitted under the terms of the applicable cash incentive awards
program, deferred compensation plan, or severance plan and applicable Law.

 

32



--------------------------------------------------------------------------------

ARTICLE VIII

GENERAL AND ADMINISTRATIVE

8.1 Non-Termination of Employment; No Third-Party Beneficiaries. Except as
expressly provided for in this Agreement or the Separation Agreement, no
provision of this Agreement, the Separation Agreement or the Transition Services
Agreement shall be construed to create any right, or accelerate entitlement, to
any compensation or benefit whatsoever on the part of any Cardinal Health Group
Employee or CareFusion Group Employee or any former, present or future Employee
of Cardinal Health or any of its Affiliates or CareFusion or any of its
Affiliates under any Cardinal Health Benefit Plan or CareFusion Benefit Plan or
otherwise, nor shall any such provision be construed as an amendment to any
employee benefit plan or other employee compensatory or benefit arrangement.
Furthermore, nothing in this Agreement is intended to confer upon any Employee
or former Employee of Cardinal Health or its Affiliates or CareFusion or its
Affiliates any right to continued employment, any recall or similar rights to an
Employee on layoff or any type of approved leave, or to change the employment
status of any Employee from “at will.”

8.2 Beneficiary Designation/Release of Information/Right To Reimbursement. To
the extent permitted by applicable Law and except as otherwise provided for in
this Agreement, all beneficiary designations, authorizations for the release of
Information and rights to reimbursement made by or relating to CareFusion
Participants under Cardinal Health Benefit Plans shall be transferred to and be
in full force and effect under the corresponding CareFusion Benefit Plans until
such beneficiary designations, authorizations or rights are replaced or revoked
by, or no longer apply, to the relevant CareFusion Participant.

8.3 Not a Change In Control. The Parties acknowledge and agree that the
transactions contemplated by the Separation Agreement and this Agreement do not
constitute a “change in control” for purposes of any Cardinal Health Benefit
Plan or CareFusion Benefit Plan.

ARTICLE IX

MISCELLANEOUS

9.1 Relationship of Parties. Nothing in this Agreement shall be deemed or
construed by the Parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the Parties, it being
understood and agreed that no provision contained therein, and no act of the
Parties, shall be deemed to create any relationship between the Parties other
than the relationship set forth herein.

9.2 Affiliates. Each of Cardinal Health and CareFusion shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by each of their
respective Affiliates.

 

33



--------------------------------------------------------------------------------

9.3 Corporate Power. Cardinal Health represents on behalf of itself and on
behalf of other members of the Cardinal Health Group, and CareFusion represents
on behalf of itself and on behalf of other members of the CareFusion Group, as
follows:

(a) each such Person has the requisite corporate power and authority and has
taken all corporate action necessary in order to execute, deliver and perform
this Agreement and to consummate the transactions contemplated hereby and
thereby; and

(b) this Agreement has been duly executed and delivered by it and constitutes a
valid and binding agreement of it enforceable in accordance with the terms
thereof.

9.4 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the Laws of the State of New York irrespective of
the choice of Laws principles of the State of New York other than Section 5-1401
of the General Obligations Law of the State of New York.

9.5 Survival of Covenants. Except as expressly set forth in any other
Transaction Document, the covenants and other agreements contained in this
Agreement, and Liability for the breach of any obligations contained herein or
therein, shall survive each of the Reorganization (as defined in the Separation
Agreement) and the Distribution and shall remain in full force and effect.

9.6 Force Majeure. No Party (or any Person acting on its behalf) shall have any
liability or responsibility for failure to fulfill any obligation (other than a
payment obligation) under this Agreement so long as and to the extent to which
the fulfillment of such obligation is prevented, frustrated, hindered or delayed
as a consequence of circumstances of Force Majeure. A Party claiming the benefit
of this provision shall, as soon as reasonably practicable after the occurrence
of any such event, (i) notify the other Parties of the nature and extent of any
such Force Majeure condition and (ii) use due diligence to remove any such
causes and resume performance under this Agreement as soon as feasible.

9.7 Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile or electronic transmission with
receipt confirmed (followed by delivery of an original via overnight courier
service) or by registered or certified mail (postage prepaid, return receipt
requested) to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 9.7):

If to Cardinal Health, to:

 

Cardinal Health, Inc. 7000 Cardinal Place Dublin, Ohio 43017 Attention:  
General Counsel Facsimile:   (614) 652-5051

 

34



--------------------------------------------------------------------------------

with a copy to:

 

Weil, Gotshal & Manges LLP 767 Fifth Avenue New York, New York 10153 Attention:
  Howard Chatzinoff   Matthew Gilroy Facsimile:   (212) 310-8007

 

Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019
Attention:   David Katz   David Lam Facsimile:   (212) 403-2000

if to CareFusion:

 

CareFusion Corporation 3750 Torrey View Court San Diego, California 92130
Attention:   Executive Vice President and General Counsel Facsimile:   (858)
617-2300

with a copy to:

 

Weil, Gotshal & Manges LLP 767 Fifth Avenue New York, New York 10153 Attention:
 

Howard Chatzinoff

Matthew Gilroy

Facsimile:   (212) 310-8007

 

Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019
Attention:  

David Katz

David Lam

Facsimile:   (212) 403-2000

9.8 Termination. Notwithstanding any provision to the contrary, this Agreement
may be terminated and the Distribution abandoned at any time prior to the
Effective Time by and in the sole discretion of Cardinal Health without the
prior approval of any Person, including CareFusion. In the event of such
termination, this Agreement shall become void and no Party, or

 

35



--------------------------------------------------------------------------------

any of its officers and directors shall have any liability to any Person by
reason of this Agreement. After the Effective Time, this Agreement may not be
terminated except by an agreement in writing signed by each of the Parties.

9.9 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any Law or as a matter of public
policy, all other conditions and provisions of this Agreement shall remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in a mutually acceptable manner in order that
the transactions contemplated by this Agreement be consummated as originally
contemplated to the greatest extent possible.

9.10 Entire Agreement. Except as otherwise expressly provided in this Agreement,
this Agreement (including the Schedules hereto) and the applicable provisions of
the Separation Agreement together constitute the entire agreement of the Parties
with respect to the subject matter of this Agreement and supersedes all prior
agreements and undertakings, both written and oral, between or on behalf of the
Parties with respect to the subject matter of this Agreement.

9.11 Indemnification; Dispute Resolutions. Article V of the Separation Agreement
governs the Parties’ indemnification rights and obligations and Article VII of
the Separation Agreement governs the resolution of any dispute between the
Parties.

9.12 Assignment; No Third-Party Beneficiaries. This Agreement shall not be
assigned by any Party without the prior written consent of the other Parties,
except that Cardinal Health may assign (i) any or all of its rights and
obligations under this Agreement to any of its Affiliates and (ii) any or all of
its rights and obligations under this Agreement in connection with a sale or
disposition of any assets or entities or lines of business of Cardinal Health;
provided, however, that, in each case, no such assignment shall release Cardinal
Health from any liability or obligation under this Agreement nor change any of
the steps in the Plan of Reorganization (as defined in the Separation
Agreement). Except as provided in Article V of the Separation Agreement with
respect to Indemnified Parties (as defined in the Separation Agreement), this
Agreement is for the sole benefit of the Parties and members of their respective
Group (as defined in the Separation Agreement) and their permitted successors
and assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

9.13 Public Announcements. From and after the Effective Time, Cardinal Health
and CareFusion shall consult with each other before issuing, and give each other
the opportunity to review and comment upon, any press release or other public
statements with respect to the transactions contemplated by this Agreement, and
shall not issue any such press release or make any such public statement prior
to such consultation, except as may be required by applicable Law, court process
or by obligations pursuant to any listing agreement with any national securities
exchange or national securities quotation system.

 

36



--------------------------------------------------------------------------------

9.14 Specific Performance. Subject to the provisions of Article VII of the
Separation Agreement, in the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Agreement, the
Party or Parties who are or are to be thereby aggrieved shall have the right to
specific performance and injunctive or other equitable relief (on an interim or
permanent basis) of its rights under this Agreement, in addition to any and all
other rights and remedies at law or in equity, and all such rights and remedies
shall be cumulative. The Parties agree that the remedies at law for any breach
or threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are waived by each of the Parties.

9.15 Amendment. No provision of this Agreement may be amended or modified except
by a written instrument signed by all the Parties. No waiver by any Party of any
provision of this Agreement shall be effective unless explicitly set forth in
writing and executed by the Party so waiving. The waiver by any Party of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other subsequent breach.

9.16 Rules of Construction. Interpretation of this Agreement shall be governed
by the following rules of construction (i) words in the singular shall be held
to include the plural and vice versa and words of one gender shall be held to
include the other gender as the context requires, (ii) references to the terms
Article, Section, paragraph, clause, Exhibit and Schedule are references to the
Articles, Sections, paragraphs, clauses, Exhibits and Schedules of this
Agreement unless otherwise specified, (iii) the terms “hereof,” “herein,”
“hereby,” “hereto,” and derivative or similar words refer to this entire
Agreement, including the Schedules and Exhibits hereto, (iv) references to “$”
shall mean U.S. dollars, (v) the word “including” and words of similar import
when used in this Agreement shall mean “including without limitation,” unless
otherwise specified, (vi) the word “or” shall not be exclusive, (vii) references
to “written” or “in writing” include in electronic form, (viii) unless the
context requires otherwise, references to “Party” shall mean Cardinal Health or
CareFusion, as appropriate, and references to “Parties” shall mean Cardinal
Health and CareFusion, (ix) provisions shall apply, when appropriate, to
successive events and transactions, (x) the table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement, (xi) Cardinal Health
and CareFusion have each participated in the negotiation and drafting of this
Agreement and if an ambiguity or question of interpretation should arise, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or burdening either Party by
virtue of the authorship of any of the provisions in this Agreement or any
interim drafts of this Agreement, and (xii) a reference to any Person includes
such Person’s successors and permitted assigns.

9.17 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different Parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or portable document format (PDF)
shall be as effective as delivery of a manually executed counterpart of any such
Agreement.

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

CARDINAL HEALTH, INC. By:  

/s/ Stephen T. Falk

Name:   Stephen T. Falk Title:   Executive Vice President and General Counsel
CAREFUSION CORPORATION By:  

/s/ David L. Schlotterbeck

Name:   David L. Schlotterbeck Title:   Chairman and Chief Executive Officer

 

38